2019 IL 123046



                                            IN THE
                                   SUPREME COURT
                                                OF
                             THE STATE OF ILLINOIS




                                       (Docket No. 123046)

     1550 MP ROAD LLC, Appellee, v. TEAMSTERS LOCAL UNION NO. 700, Appellant.


                                  Opinion filed March 21, 2019.



          JUSTICE BURKE delivered the judgment of the court, with opinion.

          Chief Justice Karmeier and Justices Thomas, Kilbride, Garman, Theis, and
       Neville concurred in the judgment and opinion.



                                             OPINION

¶1         The Property of Unincorporated Associations Act (Act) (765 ILCS 115/2 (West
       2010)) requires a labor union to notify its members and obtain their approval prior
       to entering into an agreement to lease or purchase real estate. At issue in this case is
       whether a union’s failure to follow these requirements rendered a real estate
       agreement executed by its representative unenforceable. Applying the analysis set
       forth in K. Miller Construction Co. v. McGinnis, 238 Ill. 2d 284 (2010), the circuit
     court of Cook County concluded that the agreement is enforceable on the grounds
     that the Act is silent as to the consequences of noncompliance. The appellate court
     affirmed. 2017 IL App (1st) 153300. This court allowed defendant’s petition for
     leave to appeal. Ill. S. Ct. R. 315(a) (eff. Nov. 1, 2017). For the reasons that follow,
     we reverse that part of the lower courts’ judgments pertaining to the enforceability
     of the agreement and remand the cause to the circuit court with directions.


¶2                                     BACKGROUND

¶3       At the time of these events, Teamsters Local Union No. 726 (Local 726) was a
     voluntary unincorporated association chartered by, and a local affiliate of, the
     International Brotherhood of Teamsters. In 2009, Local 726 represented
     approximately 4500 members in the state of Illinois. On May 2, 2008, Thomas
     Clair, the secretary-treasurer of Local 726, signed and executed a lease and
     purchase agreement (LPA) on behalf of the union with plaintiff, 1550 MP Road
     LLC. The LPA was prepared by plaintiff’s attorney and signed by two
     individuals—Clair and Matthew Friedman, one of plaintiff’s managers.

¶4       The LPA obligated Local 726 to occupy and pay rent on commercial property at
     1550 South Mount Prospect Road in Des Plaines, Illinois, for 15 years. The
     monthly base rent was $12,549 per month in the first year of the lease, gradually
     increasing to $16,559 per month in year 15 of the lease. In addition to the base rent,
     Local 726 was obligated to pay plaintiff an amount equal to the operating expenses
     incurred by plaintiff and the real estate taxes for each calendar year. The LPA
     functioned as a “lease” agreement only for the first five years. At the end of the fifth
     year, Local 726 was obligated to purchase the property for the amount of
     $2,145,371. If Local 726 failed to purchase the property within five years, it was
     required to pay plaintiff an amount equal to 200% of the base rent for the remainder
     of the lease term (double-rent penalty). This provision would require Local 726 to
     pay plaintiff approximately $3,583,000 over 10 years without obtaining title to the
     property.

¶5       The LPA also contained a liquidated-damages provision in the event of tenant
     default. Under this provision, if Local 726 defaulted by failing to pay rent, it would
     be liable to plaintiff in the amount of the total rent owed for the remainder of the
     lease term. The liquidated-damages provision did not require an offset for the



                                              -2-
     fair-market rental value of the property. In other words, if the fair-market rental
     value exceeded the amount owed under the liquidated-damages provision, plaintiff
     was not required to apply the excess value toward the amount owed by Local 726.

¶6       Pursuant to the LPA, Local 726 took possession of the property in January 2009
     and paid rent until August 2009. At that time, Local 726 went into emergency
     trusteeship as a result of an investigation into its finances by the International
     Brotherhood of Teamsters (International). From September to November 2009,
     Local 726’s trustees attempted to reach a new lease agreement with plaintiff but
     were unsuccessful. Local 726’s last rental payment was made to plaintiff in
     December 2009 for the month of January 2010. In December, International voted to
     revoke the charters of Local 726 and Teamsters Local Union No. 714 (Local 714)
     and to charter a new union, Teamsters Local Union No. 700 (Local 700).
     Accordingly, on December 31, 2009, Locals 726 and 714 were dissolved, and
     Local 700 was chartered.

¶7       As of December 31, 2009, the membership rolls, assets, and liabilities of Locals
     726 and 714 were transferred to Local 700. From January 1, 2010, to April 30,
     2010, Local 700 occupied the property formerly occupied by Local 726. In
     February 2010, Local 700 proposed a “rent/standstill” agreement to plaintiff. Under
     the proposed agreement, Local 700 would occupy the property on a
     month-to-month basis and pay rent equal to the amounts set forth in the LPA, while
     plaintiff would not waive any of its rights regarding the enforcement of the LPA.
     Plaintiff never responded to that proposal.

¶8       On or about March 10, 2010, plaintiff began advertising the property to
     potential renters and/or buyers by placing a sign on the front lawn. On April 30,
     Local 700 vacated the premises and moved its operations to another property. On
     May 12, plaintiff served Local 700 with a notice of default demanding rent
     payments, real estate taxes, insurance payments, and late charges for the months of
     February through May 2010. When Local 700 failed to respond, plaintiff formally
     terminated the lease.

¶9       Plaintiff subsequently filed a 22-count verified amended complaint seeking
     damages related to Local 700’s alleged failure to perform according to the terms of
     the LPA. Count I, the sole count at issue in this appeal, alleged breach of contract




                                            -3-
       against defendant, Local 700. 1 The claim alleged that defendant was liable for
       Local 726’s breach of the parties’ agreement under a theory of corporate successor
       liability. Plaintiff requested damages under both the liquidated-damages provision
       and the double-rent penalty. The case proceeded to a bench trial in September 2014.

¶ 10       Clair testified that he worked for the City of Chicago for 28 years, retiring in
       2003. His education consisted of two years at community colleges. In 1971, while
       working as a truck driver for the City, he became a member of Local 726. In 1995,
       he attained the position of business agent for Local 726, and in 1996, he became the
       recording secretary. In 2003, he was appointed as Local 726’s secretary-treasurer, a
       position he maintained until his retirement from the union in 2009. Clair testified
       that he had no background in real estate. He testified that, as the secretary-treasurer
       and principal officer of Local 726, he had the authority to negotiate and sign leases
       on behalf of the union.

¶ 11       Clair stated that he signed a lease renewal agreement for Local 726’s former
       premises on December 30, 2003. That lease and the LPA were the only lease
       agreements he had signed for the union. Clair testified that, in late 2007 or early
       2008, the union was in the market for new office space. He testified that he
       unilaterally negotiated the LPA with Friedman and Mick Bess, plaintiff’s
       comanager. Clair admitted that he did not seek advice from an attorney or real
       estate agent during the negotiations of the LPA. He also admitted that Local 726’s
       membership did not receive notification of the LPA before he signed it, nor was a
       vote taken of the members to authorize the agreement. Clair testified that he
       thought the members would be notified when it came time for Local 726 to
       purchase the property pursuant to the terms of the LPA.

¶ 12       Friedman testified that he had been involved in the construction and the
       commercial real estate and development industries since 1984. He had worked for
       two or three companies before starting his own company doing commercial
       development and construction. He testified that, over the course of his career, he
       had been involved in over 250 commercial real estate transactions. Friedman stated
       that he thought Clair had the authority to sign leases on behalf of Local 726. He

           1
            Counts II and III alleged violations of the Uniform Fraudulent Transfer Act (740 ILCS
       160/5(a), 6(a) (West 2012)) against Local 700. The remaining counts alleged tortious interference
       with contract against various defendants not involved in this appeal.




                                                     -4-
       testified that, following negotiations with Clair, he asked his attorney, Jeffrey
       Rochman, to draft a lease agreement memorializing the terms agreed to by the
       parties.

¶ 13        According to witness testimony, on May 8, 2008, six days after Clair signed the
       LPA, he met informally with some of the members of the executive board. No
       minutes were taken. At this meeting, five of the seven board members, including
       the president, signed a document titled “Unanimous Consent of the Executive
       Board in Lieu of Meeting of the Executive Board of Teamsters Local Union
       Number 726.” The document was drafted by Rochman. It purported to authorize
       the union’s secretary-treasurer, president, and/or secretary, acting together or
       alone, to lease the property at 1150 South Mount Prospect Road in Des Plaines,
       Illinois, from plaintiff. The document did not reference any specific terms of the
       LPA, nor did it mention Local 726’s obligation to purchase the property. Michael
       Marcatante, a trustee of Local 726 who was present at the meeting, testified that he
       had not seen a copy of the LPA and was unaware of its terms before signing the
       document. He also was unaware that Clair had already signed the lease prior to their
       meeting.

¶ 14       Local 726’s bylaws were entered into evidence. The bylaws stated, in relevant
       part: “[t]he principal officer, *** together with the President shall sign all official
       documents, deeds, mortgages, bonds, contracts, or other instruments, *** and
       perform such other duties as the International Constitution, these Bylaws or law
       may require of him.” The bylaws also stated:

              “The Local Union Executive Board, in addition to such other general power
          conferred by these Bylaws, is hereby empowered to: *** (8) Lease, purchase or
          otherwise acquire in any lawful manner for and on behalf of the organization,
          any and all real estate or other property, rights and privileges, whatsoever
          deemed necessary for the prosecution of its affairs, and which the organization
          is authorized to acquire, at such price or consideration and generally on such
          terms and conditions as it thinks fit, and at its discretion pay therefor either
          wholly or partly in money or otherwise; specific authorization at a membership
          meeting shall be required for such expenditures, excepting for routine
          expenditures not of a substantial nature ***.” (Emphasis added.)




                                                -5-
¶ 15       During his testimony, Clair admitted signing an affidavit stating that plaintiff
       was provided with a copy of the bylaws and acknowledged receipt of them. Clair
       testified, however, that he had no specific recollection of providing the bylaws or to
       whom they were given. Friedman testified that he did not recall seeing Local 726’s
       bylaws before signing the LPA.

¶ 16       The evidence was undisputed that the members of Local 726 did not receive
       notice of the LPA or vote to authorize the agreement prior to its execution. Becky
       Strzechowski, the appointed trustee of Local 726 after it went into emergency
       trusteeship, testified that she had doubts about Clair’s authority to sign the LPA
       because the union’s bylaws required two signatures. She stated that she informed
       Friedman and his attorney of her belief that the LPA was not properly authorized.
       Strzechowski testified that she reviewed the minutes from Local 726’s executive
       board meetings and membership meetings from the end of 2007 through August
       2009. She testified that there was no discussion or authorization of the LPA or
       related expenditures in any of the minutes she reviewed. According to
       Strzechowski, the only references to the property were a possible announcement
       about moving to a new facility and a comment by a member who was unhappy with
       the new location.

¶ 17       The parties stipulated that none of the minutes from the meetings of the general
       membership or the executive board for the period of January 2007 through July
       2009 reflected a request for authorization from the members to lease or purchase
       the property or to expend funds for the purpose. The parties also stipulated that
       none of these minutes showed any Local 726 officer or executive board member
       disclosing the terms of the LPA to the membership.

¶ 18       At the conclusion of trial, the trial court found that the LPA was valid and
       enforceable and that defendant was liable to plaintiff for Local 726’s breach of the
       agreement under a theory of successor liability. In a written order, the court held
       that Clair had apparent authority to execute the LPA on behalf of Local 726 without
       a vote from the membership or authorization from the executive board. The court
       also held that the executive board ratified the LPA by signing a “unanimous
       consent resolution” approving the agreement. “More importantly,” the court found,
       “Local 726 moved into the property and paid rent for seven months without any




                                               -6-
       objection by the Executive Board or the membership, thereby retaining the benefit
       of the parties’ agreement.”

¶ 19       Pursuant to the liquidated-damages provision, the court entered judgment for
       plaintiff on count I in the amount of approximately $2.3 million. The damage award
       included approximately $300,000 in attorney fees and costs, pursuant to a provision
       in the LPA that obligated Local 726 to pay all attorney fees and costs incurred by
       plaintiff in enforcing the terms of the agreement. However, the circuit court
       rejected plaintiff’s argument that it was also entitled to damages pursuant to the
       double-rent penalty. The court held that this provision “not only requires Local 726
       to pay significantly more than the fifth-year purchase price of the property and
       more than double the plaintiff’s loan amount, but also allows the plaintiff to retain
       ownership of the property.” The court reasoned that “[t]his recovery far exceeds
       any potential actual damages Plaintiff could foreseeably incur, and enforcement of
       the clause results in an unenforceable windfall for the plaintiff.” Citing evidence
       that plaintiff intended the double-rent provision as a penalty in the event of default,
       the court concluded that contract provisions that are penal in nature or intended to
       secure performance of an option through a threat are unenforceable as a matter of
       public policy.

¶ 20       Defendant filed a posttrial motion to reconsider the trial court’s order and
       vacate the judgment. In the motion, defendant argued for the first time that the LPA
       was void ab initio and unenforceable because it failed to comply with the Act (765
       ILCS 115/0.01 et seq. (West 2010)). According to defendant, the LPA failed to
       satisfy the Act’s requirements because it was not signed by at least two board
       members and was never authorized by a vote of the members at a regular meeting
       after at least 10 days’ notice. Id. § 2. Defendant also argued that the LPA violated
       Local 726’s own bylaws, which mirrored the requirements in the Act.

¶ 21       The trial court denied defendant’s motion. Applying the analysis set forth in
       K. Miller, 238 Ill. 2d 284, the court found that the Act does not explicitly state
       whether noncompliance with the statutory requirements renders a real estate
       contract unenforceable. In light of the Act’s silence on this issue, the court held that
       the public policy favoring the enforcement of contracts should prevail. On appeal,
       the appellate court affirmed in part and reversed in part the trial court’s judgment.




                                                -7-
       2017 IL App (1st) 153300. 2 As to count I, the appellate court agreed with the trial
       court that the lease was valid and enforceable and that defendant was liable to
       plaintiff as the successor to Local 726. The appellate court also affirmed the award
       of damages pursuant to the liquidated-damages provision in the LPA. Id. ¶ 90.

¶ 22      This court allowed defendant’s petition for leave to appeal under Illinois
       Supreme Court Rule 315(a) (eff. Nov. 1, 2017).


¶ 23                                              ANALYSIS

¶ 24       On appeal to this court, defendant first argues that the LPA is void ab initio and
       unenforceable because it was not executed in compliance with the Act or Local
       726’s bylaws. The determination of whether a contract is void ab initio is a
       question of law subject to de novo review. Dowling v. Chicago Options Associates,
       Inc., 226 Ill. 2d 277, 285 (2007); Alliance Property Management, Ltd. v. Forest
       Villa of Countryside Condominium Ass’n, 2015 IL App (1st) 150169, ¶ 26.

¶ 25       Under the common law, voluntary unincorporated associations, such as labor
       organizations, were not legal entities distinct from their individual members. See
       American Federation of Technical Engineers, Local 144 v. La Jeunesse, 63 Ill. 2d
263, 265-66 (1976); Butler Manufacturing Co. v. Department of Finance, 383 Ill.
220, 228 (1943). Accordingly, absent express statutory authorization,
       unincorporated associations have no right to sue or be sued, acquire or hold title to
       real property, or enter into contracts in their own names. Chicago Grain Trimmers
       Ass’n v. Murphy, 389 Ill. 102, 107 (1945); 3 Ill. L. and Prac. Associations § 5 (Feb.
       2019 Update); 6 Am. Jur. 2d Associations and Clubs § 11 (Jan. 2019 Update).

¶ 26       In 1949, the Act went into effect, establishing an exception to the common-law
       rule for unincorporated associations in Illinois. The Act expressly empowers
       unincorporated associations to lease and own real estate in their names and to sue
       and be sued on such real estate. 765 ILCS 115/1, 3 (West 2010). In order to execute
       a valid real estate conveyance, lease, or mortgage, an unincorporated association
       must follow certain procedures:


           2
            The appellate court reversed the circuit court’s judgment in favor of plaintiff on counts II, III,
       and VIII. These counts are not at issue in the appeal before us.




                                                       -8-
          “The presiding officer of such lodge or subordinate body, together with the
          secretary or officer keeping the records thereof, may execute mortgages and
          execute or receive conveyances or leases of any real estate by or to such lodge
          or subordinate body when authorized by a vote of the members present at a
          regular meeting held by said lodge or subordinate body, after at least ten days’
          notice has been given to all members of said lodge or subordinate body by
          mailing a written notice of said proposed action to the last known address of all
          such members.

              All conveyances, leases or mortgages executed hereunder shall be in the
          name of the lodge, attested by the presiding officer and secretary or other
          officer in charge of the records, and shall have affixed the seal, if any, of such
          lodge or subordinate body.” (Emphasis added.) Id. § 2.

¶ 27       Defendant contends that a lease agreement entered into by an unincorporated
       association that fails to comply with the statutory requirements is void as a matter
       of law. There is no dispute that Local 726 did not satisfy at least two of the statutory
       prerequisites for executing a lease and purchase agreement involving real property.
       First, prior to the execution of the LPA, the members of Local 726 did not receive
       written notice of the proposed agreement. Second, the members never voted to
       authorize the LPA at one of their regular meetings. The question is whether Local
       726’s failure to comply with these statutory requirements renders the LPA void
       ab initio and unenforceable by a court of law. We hold that it does.

¶ 28       Where a party lacks the legal authority to form a contract, the resulting contract
       is void ab initio. McGovern v. City of Chicago, 281 Ill. 264, 283 (1917); Illinois
       State Bar Ass’n Mutual Insurance Co. v. Coregis Insurance Co., 355 Ill. App. 3d
156, 164 (2004). For example, where a municipality exceeds its statutory authority
       in entering into a contract, the municipality’s act is ultra vires, and the resulting
       contract is void ab initio. See, e.g., Grassini v. Du Page Township, 279 Ill. App. 3d
614, 620 (1996); Nielsen-Massey Vanillas, Inc. v. City of Waukegan, 276 Ill. App.
3d 146, 152-53 (1995). “[A] contract that is void ab initio is treated as though it
       never existed; neither party can choose to ratify the contract by simply waiving its
       right to assert the defect.” Illinois State Bar Ass’n Mutual Insurance Co., 355 Ill.
       App. 3d at 164. Accordingly, a party without authority to enter into a contract may
       avoid enforcement of the contract as void even if the other contracting party has




                                                -9-
       performed satisfactorily. Elk Grove Township Rural Fire Protection District v.
       Village of Mount Prospect, 228 Ill. App. 3d 228, 234 (1992); Village of Lisle v.
       Village of Woodridge, 192 Ill. App. 3d 568, 576 (1989).

¶ 29       The Act governs an unincorporated association’s authority to enter into a lease
       or purchase agreement for real estate. In the absence of compliance with the
       statutory prerequisites, an unincorporated association has no power to execute a
       valid real estate contract. See American Federation of Technical Engineers, Local
       144, 63 Ill. 2d at 265-66; Chicago Grain Trimmers Ass’n, 389 Ill. at 107. Although
       the Act does not expressly state that the failure to comply with its provisions
       renders a contract unenforceable, the statute is in derogation of the common law.
       American Federation of Technical Engineers, Local 144, 63 Ill. 2d at 265-66. As
       such, it must be strictly construed “in order to effect the least—rather than the
       most—alteration in the common law.” Rush University Medical Center v. Sessions,
       2012 IL 112906, ¶ 16; see also Williams v. Manchester, 228 Ill. 2d 404, 419 (2008).

¶ 30        In this case, Local 726 indisputably failed to comply with section 2 of the Act
       (765 ILCS 115/2 (West 2010)) at the time it executed the LPA. Clair signed the
       agreement purportedly on behalf of Local 726 despite the fact that the members had
       not been notified and had not voted to authorize the agreement at a regular meeting.
       There is no question that Local 726 did not fulfill the clear statutory conditions for
       executing a lease and purchase agreement of real property. In construing a statute, it
       is this court’s obligation to ascertain and give effect to the intent of the legislature.
       Home Star Bank & Financial Services v. Emergency Care & Health Organization,
       Ltd., 2014 IL 115526, ¶ 24. In doing so, we may not depart from the plain statutory
       language by reading into it exceptions, limitations, or conditions that conflict with
       the clearly expressed legislative intent. Id.

¶ 31       The legislature’s intent is evident in the plain language of the Act. Pursuant to
       the Act, an unincorporated association’s members must receive notice of proposed
       real estate contracts and must have the opportunity to vote in favor of or against
       entering into such contracts. This language clearly expresses a public policy to
       protect the individual members of an association from liability arising out of
       contracts entered into by its leadership. 3 An interpretation of the statute that allows

           3
            It is important to note that the Act protects not only members of labor unions but members of
       “[a]ny unincorporated lodge or subordinate body of any society or order which is duly chartered by




                                                    - 10 -
       an organization to ignore these requirements would render the express statutory
       language meaningless. This we may not do. See Sylvester v. Industrial Comm’n,
       197 Ill. 2d 225, 232 (2001) (the court “must construe the statute so that each word,
       clause, and sentence, if possible, is given a reasonable meaning and not rendered
       superfluous [citation], avoiding an interpretation which would render any portion
       of the statute meaningless or void [citation]”). To hold for plaintiff in this case
       would suggest that the legislature intended to allow a union to bind its members to a
       real estate contract for more than $2 million without the members’ knowledge or
       consent. This interpretation is at odds with the clear statutory language. We hold,
       therefore, that the LPA is void ab initio and unenforceable on the grounds that
       Local 726 lacked the statutory authority to enter into the agreement. 4

¶ 32       Despite the clear defects in the formation of the LPA, the appellate court below
       held that the agreement was valid and enforceable based on the analysis set forth in
       K. Miller, 238 Ill. 2d 284. Relying on K. Miller, the appellate court examined the
       statutory language and found no evidence that the legislature intended that
       noncompliance with the Act renders a contract unenforceable. 2017 IL App (1st)
153300, ¶ 18. The court then weighed the competing policy considerations and
       concluded that the public policy embodied in the Act did not outweigh the public
       policy of “enforcing otherwise legal private contracts entered into for legitimate
       purposes.” Id. ¶ 21. We reject this reasoning because the analysis set forth in
       K. Miller is inapposite.

¶ 33       The issue in K. Miller was whether a party’s failure to comply with a statute
       rendered the contract entered into by the parties unenforceable “as a matter of
       public policy.” See K. Miller, 238 Ill. 2d at 291. In that case, a contractor entered
       into an oral agreement for home remodeling work over $1000, in violation of a
       provision of the Home Repair and Remodeling Act (815 ILCS 513/15 (West 2006))
       that required such contracts to be in writing. K. Miller, 238 Ill. 2d at 286-87. To
       determine whether the statutory violation rendered the oral contract unenforceable,
       this court looked to section 178 of the Restatement (Second) of Contracts (1981),
       which stated, in part:

       its grand lodge or body” (765 ILCS 115/1, 2 (West 2010)), including, e.g., social or fraternal
       organizations, lodges, societies, or clubs.
            4
              In light of the clear violations of the statute’s membership-related requirements, we need not
       reach the issue of whether two signatures were necessary to render the agreement enforceable.




                                                      - 11 -
              “ ‘§ 178 When a Term Is Unenforceable on Grounds of Public Policy

             (1) A promise or other term of an agreement is unenforceable on grounds of
          public policy if legislation provides that it is unenforceable or the interest in its
          enforcement is clearly outweighed in the circumstances by a public policy
          against the enforcement of such terms.’ ” K. Miller, 238 Ill. 2d at 293 (quoting
          Restatement (Second) of Contracts § 178 (1981)).

       After applying the Restatement’s analysis, we concluded that there was “no public
       policy requiring that oral contracts for home remodeling over $1,000 be held
       unenforceable.” Id. at 301.

¶ 34       In contrast to K. Miller, the contract in this case is void and unenforceable
       because one of the contracting parties lacked the legal authority or capacity to enter
       into the contract. As we have explained, at common law, an unincorporated
       association was legally incapable of owning or leasing property. The Act changed
       the common-law rule by setting forth specific conditions that, if satisfied, permit an
       unincorporated association to own or lease real property in Illinois. Thus, the Act
       was the sole source of Local 726’s power to enter into the agreement with plaintiff.
       Because Local 726 failed to fulfill the statutory prerequisites for executing a lease
       and purchase agreement, the LPA was void ab initio. See McGovern, 281 Ill. at 283
       (a contract entered into without authority is ultra vires and void); Grassini, 279 Ill.
       App. 3d at 620 (where a contracting party exceeds its statutory authority in entering
       into a contract, the contract is void ab initio).

¶ 35       Plaintiff concedes that Local 726 failed to satisfy the Act but argues
       nonetheless that equitable considerations compel enforcement of the parties’
       agreement. Specifically, plaintiff argues that (1) defendant judicially admitted the
       validity of the LPA, (2) Local 726 and defendant ratified the LPA through their
       course of conduct and, thus, are estopped from arguing the LPA is unenforceable,
       (3) the rule in Schnackenberg v. Towle, 4 Ill. 2d 561 (1954), compels this court to
       uphold the enforceability of the LPA, and (4) Clair had apparent authority to
       execute the LPA. We reject each of these arguments as untenable based on our
       holding that the contract was void at its inception as a matter of law.

¶ 36     Plaintiff first contends that defendant judicially admitted the validity of the
       LPA in its verified answer and affirmative defenses. Specifically, one of the




                                               - 12 -
       affirmative defenses alleged that, on or about September 30, 2009, defendant
       advised plaintiff that it could not afford to comply with the LPA’s provisions. It
       further alleged that the parties entered into negotiations to modify the LPA and that
       the negotiations “resulted in a meeting of the minds relating to a modification of the
       Lease.” According to plaintiff, these allegations constitute a judicial admission by
       defendant that the LPA was valid at the outset, since only a valid lease is capable of
       being modified. Plaintiff’s argument is unavailing.

¶ 37        Judicial admissions are defined as “deliberate, clear, unequivocal statements by
       a party about a concrete fact within that party’s knowledge.” In re Estate of
       Rennick, 181 Ill. 2d 395, 406 (1998) (citing Hansen v. Ruby Construction Co., 155
Ill. App. 3d 475, 480 (1987)). Judicial admissions are conclusively binding on a
       party and, thus, may not be contradicted in a motion for summary judgment or at
       trial. Id. at 406-07. It is well established that legal issues cannot be judicially
       admitted and, instead, are questions for the court to decide. Id. at 406; see also
       Knauerhaze v. Nelson, 361 Ill. App. 3d 538, 557-58 (2005) (“judicial admissions
       ‘are formal concessions in the pleadings in the case or stipulations by a party or its
       counsel that have the effect of withdrawing a fact from issue and dispensing wholly
       with the need for proof of the fact’ ” (citing 2 John W. Strong, McCormick on
       Evidence § 254, at 142 (4th ed. 1992))).

¶ 38       The question of a contract’s validity is a matter of law for the court to decide.
       See Alliance Property Management, Ltd., 2015 IL App (1st) 150169 ¶ 26 (the
       interpretation of a contract to determine whether it is void ab initio is a question of
       law). Even if the allegations in defendant’s affirmative defenses could be construed
       as an admission that the LPA was a valid contract, this would not constitute a
       judicial admission because it is a legal conclusion. See In re Marriage of Osborn,
       206 Ill. App. 3d 588, 594 (1990). Consequently, plaintiff’s argument that defendant
       judicially admitted the validity of the LPA is without merit.

¶ 39       Plaintiff next argues that both Local 726 and defendant effectively ratified the
       LPA and waived the protections of the Act through their course of conduct. In other
       words, plaintiff contends that defendant is estopped from asserting that the LPA is
       unenforceable. In support of this contention, plaintiff directs our attention to the
       following facts. Prior to the execution of the LPA, Clair had unilaterally signed
       leases on the union’s behalf without complying with the Act. None of Local 726’s




                                               - 13 -
       members objected to the LPA either before or after the union took possession of the
       premises. Moreover, members of Local 726’s executive board signed a consent
       resolution approving the LPA after its execution. Local 726 subsequently paid rent
       on the property for seven months pursuant to the LPA. After Local 726 was placed
       into trusteeship, both it and Local 700 proceeded as though the LPA was a valid
       agreement, even while objecting to its terms. Finally, neither Local 726 nor Local
       700 asserted that the LPA was invalid pursuant to the Act until after the trial had
       concluded and a judgment was entered in favor of plaintiff.

¶ 40        Plaintiff’s argument fails to recognize that equitable doctrines such as
       ratification and equitable estoppel do not apply to a contract that is void ab initio.
       See Alliance Property Management, Ltd., 2015 IL App (1st) 150169, ¶ 29
       (“ ‘[r]atification is impossible if there is no power to contract’ ” (quoting Granzow
       v. Village of Lyons, 89 F.2d 83, 85 (7th Cir. 1937))); State Bar Ass’n Mutual
       Insurance Co., 355 Ill. App. 3d at 164 (“a contract that is void ab initio is treated as
       though it never existed; neither party can choose to ratify the contract by simply
       waiving its right to assert the defect”); Nielsen-Massey Vanillas, Inc., 276 Ill. App.
3d at 152-53 (holding that a contract entered into by a party in the absence of
       authority is void ab initio and cannot be enforced by estoppel). Accordingly, this
       argument also fails.

¶ 41       Plaintiff next argues that the rule in Schnackenberg, 4 Ill. 2d 561, is controlling.
       This rule states, “where a contract is illegal or against public policy a court of
       equity will not, at the instance of one of the parties who participates in the illegal or
       immoral intent, either compel the execution of the agreement or set it aside after it
       has been executed, because to give relief in such a case would injure and counteract
       public morals.” Id. at 565. The rule applies to “those situations where to allow
       recovery would permit a party to benefit from conduct in contravention of public
       policy.” Laleman v. Crombez, 6 Ill. 2d 194, 198-99 (1955). Only illegal contracts or
       those against public policy are subject to the rule. See Vine Street Clinic v.
       HealthLink, Inc., 222 Ill. 2d 276, 299 (2006); Aydt v. De Anza Santa Cruz Mobile
       Estates, 763 F. Supp. 970, 974 (N.D. Ill. 1991) (holding that the Schnackenberg
       rule applies to contracts whose subject matter is illegal, e.g., transactions in
       violation of usury statutes, blue sky laws, rent control ordinances, and
       anti-gambling statutes). Plaintiff cites no case, and we have found none, to support




                                                - 14 -
       its claim that Schnackenberg applies to a contract entered into by a party who lacks
       the legal authority to form the contract.

¶ 42       Plaintiff’s final argument for the enforceability of the LPA is that Clair had
       apparent authority to execute the agreement, thus binding Local 726 to the
       agreement. The doctrine of apparent authority stems from an agency relationship.
       Gilbert v. Sycamore Municipal Hospital, 156 Ill. 2d 511, 523-24 (1993). Under this
       doctrine, “where a principal has created the appearance of authority in an agent, and
       another party has reasonably and detrimentally relied upon the agent’s authority,
       the principal cannot deny it.” Patrick Engineering, Inc. v. City of Naperville, 2012
IL 113148, ¶ 35 (citing Petrovich v. Share Health Plan of Illinois, Inc., 188 Ill. 2d
17, 31 (1999)). Like the doctrine of equitable estoppel, apparent authority is rooted
       in equitable principles. Id. ¶¶ 34-35.

¶ 43       The apparent authority doctrine is not relevant here. A contract that is void
       ab initio is treated as though it never existed and, thus, cannot be enforced by either
       party. Illinois State Bar Ass’n Mutual Insurance Co., 355 Ill. App. 3d at 164
       (“stating where ‘a contract is void ab initio, or where it becomes void by the terms
       and conditions therein expressed and agreed to by the parties, no action can be
       maintained thereon by either party’ ” (quoting Smith v. Hunter, 171 Ill. App. 30, 36
       (1912))). The contract is unenforceable because the statutory requirements for an
       unincorporated association to enter into the contract were not fulfilled. If the
       principal has no authority to enter into a contract, it stands to reason that an agent of
       the principal has no authority to bind the principal to the contract. Thus, even if
       Local 726 held out Clair as having apparent authority to sign real estate contracts
       on its behalf, this would not render the contract legally enforceable.


¶ 44                                      CONCLUSION

¶ 45       Because we hold that the LPA is void ab initio and unenforceable, it is not
       necessary to address defendant’s alternative arguments that the trial court
       erroneously imposed successor liability and enforced the liquidated-damages
       provision. We therefore reverse the part of the judgments of the circuit and
       appellate courts pertaining to count I of the amended complaint. The cause is
       remanded to the circuit court with directions to vacate the judgment for plaintiff




                                                - 15 -
       and enter judgment for defendant on count I.


¶ 46      Judgments reversed.

¶ 47      Cause remanded with directions.




                                            - 16 -